Citation Nr: 0127718	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  01-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  The veteran's service-connected schizophrenic reaction is 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.

3.  According to the August 2000 VA psychiatric examination 
report, the veteran does not have a current diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for schizophrenic 
reaction, greater than 10 percent, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 39 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9203 (2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
diagnosed and treated for schizophrenic reaction while in the 
service.  In addition, the veteran had complaints of 
depression and anxiety, and was noted to suffer from 
delusions and persistent paranoia.  Service medical records 
also show that the veteran suffered from moderate stress 
related to duty in a combat zone.

During a December 1970 VA examination, the veteran stated 
that he slept well, had a fair appetite, and was not subject 
to any hallucinations or delusions.  The examination report 
notes that the veteran had made a substantial recovery, but 
still expressed some feeling of doubt, hesitation, and 
transit depression.  The examiner diagnosed the veteran as 
having chronic schizophrenic reaction, paranoid type, in 
partial remission.

In an August 1982 VA examination, the veteran denied any 
sleep disturbances, anxiety, or depression, and there was no 
evidence of delusions, hallucinations or illusions.  The 
veteran's thinking was organized and his affect was 
appropriate.  Short and long-term memories were intact, 
insight was present, and judgment was fair.  The examiner 
diagnosed the veteran as having paranoid schizophrenia, in 
remission at that time.

In February 2000, the veteran submitted a detailed account of 
his work history.  The work history showed that the veteran 
held various employment positions between November 1991 and 
February 2000.

The veteran underwent a VA psychiatric examination in August 
2000.  The veteran had complaints of episodes of 
preoccupation, loss of "train of thought," and trouble 
sleeping.  The veteran further reported that he experienced 
problems with his temper and was easily aggravated by others, 
and as a result, had difficulty sustaining employment.  The 
veteran presented himself as a passive-dependent, easily 
anxious individual not comfortable with following through and 
taking responsibility for his actions.  The veteran discussed 
his past employment difficulties, but could not endorse 
specific psychiatric symptoms that interfered with his 
employability.  At the time of the examination, the veteran 
was employed.  The examination report notes that the only 
exposure the veteran had to combat was frequent rocket and 
mortar attacks on the landing zone where he was stationed.  
As a result of these attacks, the veteran witnessed many men 
hit or wounded.  When asked about these experiences in 
Vietnam and how they affected him, the veteran stated that 
they did not affect him "much at all."  

Upon examination, the veteran was alert, oriented, had good 
contact with realty, and showed no signs or symptoms of 
psychosis.  The veteran spoke in normal tones, rhythm, and 
rates.  At the beginning of the examination, the veteran 
appeared anxious, but calmed down and was able to discuss his 
situation in detail.  The veteran could not remember a 
psychotic episode in service and did not endorse any ongoing 
psychotic symptoms.  Conversation was goal directed, 
relevant, and coherent.  The examiner noted that the veteran 
appeared to be a passive, withdrawn and self-focused 
individual, but noted that it may be a residual of a chronic 
schizophrenic condition that was showing no signs or symptoms 
at the time.  Insight and judgment were reasonably good and 
mood appeared to be moderately dysphoric, secondary to 
concerns regarding his economic future.  Affect was 
responsive and well-modulated, but somewhat on the over-
controlled and dampened side.  The veteran's memory and 
intellect appeared to be intact and of a high average 
capacity.  The examiner stated that there was not any basis 
for PTSD as the veteran was not complaining of symptoms 
associated with the disorder.  

The examiner noted that his overall clinical impression was 
one of a schizophrenic episode that was currently not 
apparent on clinical examination.  Based on the veteran's 
medical records, claims file, and clinical examination, the 
examiner diagnosed the veteran with "schizophrenia, by 
history, at worst residual phase at present, if not better 
seen as a Brief Psychotic Episode" and a passive-dependent 
personality disorder.  The examiner noted that the major 
stressors in the veteran's life were financial as indicated 
by his poor financial responsibility and poor decisions, as 
well as a history of unstable employment and economic follow 
through.  As to the assigned 60 Global Assessment of 
Functioning (GAF) score, the examiner specifically stated 
that the score was a reflection of:

the fact that this gentleman is being 
presented with moderate psychological 
distress in the form of depression and 
anxiety associated with economic hardship 
and difficulties and his chronic problem 
with sporadic unemployment.  This GAF 
score is not in reference to symptoms 
associated with his service-connected 
condition which does not appear to be 
worse than it had been in the past and 
which, in fact, does not even appear to 
be present clinically.  It is not 
something this examiner would have been 
aware of, had it not been for the 
records.  

There is no evidence of PTSD at the 
present time nor of alcohol dependency.

This gentleman's history of passive 
dependency, limited education and 
training and the area in which he lives 
as well as his general approach to work 
environment has caused his to have the 
occupational history that he does.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
November 2000 Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the information and evidence necessary 
to substantiate the claim.

Increased rating for schizophrenic reaction

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected schizophrenic reaction 
in light of the history of the disability; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The rating criteria provides that schizophrenic reaction 
(Code 9203), as well as other mental disorders, are to be 
assigned a 10 percent rating for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).

Applying the rating criteria to the evidence, the Board finds 
that an increased rating for schizophrenic reaction is not 
warranted.  Although the veteran stated that he had 
occupational impairment, he could not endorse any specific 
psychiatric symptoms that interfered with his employability 
and, in fact, he was gainfully employed at the time of the 
examination.  Likewise, the examiner noted that the veteran's 
work history was the result of a history of passive 
dependency, limited education and training, and his overall 
approach to work environments.  Furthermore, the veteran did 
not suffer from social impairment, depression, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.  Although the veteran appeared anxious at 
the beginning of the examination, the veteran was able to 
calm down and discuss his disability appropriately.  
Moreover, the examiner noted that the veteran did not exhibit 
any current signs or symptoms of a schizophrenic condition, 
that the veteran's disability was not worse than in the past, 
and that his clinical impression was one of a schizophrenic 
episode not currently apparent on examination.  The examiner 
further opined that any current difficulty the veteran 
suffered was due to economic hardship and difficulties with 
sporadic employment.  Given this most recent examination, the 
Board finds that the veteran's current 10 percent evaluation 
more than adequately compensates him for his disability.

In conclusion, because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected schizophrenic reaction is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Service connection for PTSD

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
In order to establish service connection for PTSD, there must 
be 

medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f).

Upon review of the veteran's claims file, the Board finds 
that service connection for PTSD has not been established.  
Although the veteran's service medical records show he 
suffered from moderate stress as a result of duty in a combat 
zone, there are no objective findings of a diagnosis or 
treatment of PTSD.  Likewise, in the August 2000 VA 
examination report, almost thirty years after service, the 
veteran stated that his Vietnam experiences did not affect 
him "much at all."  Furthermore, the examiner stated that 
there was no basis for a diagnosis of PTSD as the veteran did 
not complain of any symptoms associated with the disorder.  
Therefore, because the veteran has never been diagnosed as 
having PTSD, has not been treated for PTSD following service, 
and does not have a current diagnosis of PTSD, any further 
analysis is not warranted. 

In conclusion, because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for PTSD is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to an increased rating for the veteran's service-
connected schizophrenic reaction, greater than 10 percent, is 
denied.

Entitlement to service connection for PTSD is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

